Citation Nr: 0209185	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  94-02 493	)	DATE
	)
	)          

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a left hip disorder 
claimed as secondary to a service-connected right knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel 


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1945.  

This case came to the Board of Veterans' Appeals (Board) from 
an October 1996 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), in which the RO denied 
service connection for a left hip disorder claimed as 
secondary to a service-connected right knee disorder.  The 
Board remanded the case to the RO for further development in 
March and December 1998.  In a June 2000 decision, the Board 
denied secondary service connection for a left hip disorder.

The veteran then appealed the Board's June 2000 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a February 2001 joint motion to the Court, the 
parties (the veteran and the VA Secretary) requested that the 
Board's decision be vacated and the case remanded for 
consideration of the notice and duty to assist provisions of 
a recent law, the Veterans Claims Assistance Act of 2000 
(VCAA).  By a February 2001 order, the Court granted the 
joint motion.  The case was subsequently returned to the 
Board; the Board gave the veteran and his representative an 
opportunity to submit additional evidence and argument; and 
additional written argument was submitted by the 
representative.


FINDINGS OF FACT

The veteran's left hip disorder, which began years after 
service, was not caused or permanently worsened by his 
service-connected right knee disorder.  


CONCLUSION OF LAW

The veteran's left hip disorder is not proximately due to or 
the result of his service-connected right knee disorder.  
38 C.F.R. § 3.310 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

As noted above, this case has been returned to the Board, 
pursuant to a February 2001 joint motion and Court order, for 
the Board to address whether there has been compliance with 
the notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  See 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001).  The companion VA regulation on this 
subject is found at 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159). 

The early case law from the Court, following enactment of the 
VCAA, including near the time of the joint motion/Court order 
in the present appeal, was that cases involving almost any VA 
claim had to be remanded to determine the applicability of 
the VCAA.  See, e.g., Holliday v. Principi, 14 Vet.App. 280 
(2001).  However, the case law has evolved, and the Court has 
more recently recognized that the VCAA does not apply and 
remands are not required in a number of situations, such as 
when the record shows the evidence has already been fully 
developed and that there is no reasonable possibility that 
further development would aid in substantiating a claim.  
See, e.g., Wensch v. Principi, 15 Vet.App. 362 (2001).

The VCAA was enacted in November 2000.  Recent cases from the 
U.S. Court of Appeals for the Federal Circuit indicate that 
when VA action (including RO and Board action) on a claim was 
completed prior to enactment of the VCAA, and an appeal is 
taken to the Court, the Court should not retroactively apply 
the notice and duty to assist provisions of the VCAA.  See 
Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 2002); 
Dyment v. Principi, No. 00-7075 (Fed. Cir. Apr. 24, 2002).  
The Veterans Court has recently acknowledged this.  Stephens 
v. Principi, No. 00-1516 ( U.S. Vet.App. July 10, 2002).  In 
June 2000, the Board denied the claim which is now on appeal.  
As such Board decision was prior to the November 2000 
enactment of the VCAA, it appears from the recent court 
decsions, that the notice and duty to assist provisions of 
the VCAA would not apply to appellate proceedings in the 
Court, and the Board's last decision should not have been 
vacated.  

In any event, the June 2000 Board decision has in fact been 
vacated, and the Board has been directed to address whether 
there has been compliance with the notice and duty to assist 
provisions of the VCAA.

In brief, the VCAA and companion regulation require that the 
VA notify a claimant of the evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159.  In addition, the VCAA and companion regulation 
provide that the VA must make reasonable efforts to obtain 
evidence to substantiate the claim, including obtaining 
identified relevant records and providing a VA examination or 
medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §  3.159.  

The file shows that since the claim for secondary service 
connection for a left hip disorder was filed, the veteran and 
his representative have been actually aware of evidence 
necessary to substantiate the claim.  If actual knowledge 
were not enough, the VA has repeatedly notified the veteran 
and his representative of evidence required to substantiate 
the claim.  Such notice is found in correspondence, the 
rating decision, the statement of the case, supplemental 
statements of the case, and two Board remands.  The Board 
concludes that the notice provisions of the VCAA and 
companion regulation have been satisfied in this case.  

The file shows full compliance with the duty to assist 
provisions of the VCAA and related regulation.  All pertinent 
medical records have been obtained.  VA examinations have 
been provided, and a medical opinion was obtained from the 
Veterans Health Administration.  After the Court order in the 
present case, the Board gave the veteran and his 
representative another opportunity to submit any additional 
evidence, but none was submitted.  Based on the entire 
record, the Board finds that all relevant evidence has been 
developed to the extent possible, and the duty to assist 
provisions of the VCAA and related regulation have been 
satisfied.

II.  Merits of claim for secondary service connection 
for a left hip disorder

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. § 3.310(a).  

Secondary service connection may be found in certain 
instances in which a service-connected disability aggravates 
another condition.  When aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet.App. 439 
(1995).

The service medical records reveal that the veteran injured 
his right knee in April 1943, and in a February 1945 rating 
decision the RO granted service connection for arthralgia of 
the right knee and rated the disorder as 10 percent 
disabling.  Subsequently the veteran developed traumatic 
arthritis of the right knee, and in a September 1989 rating 
decision the RO re-characterized the service-connected 
disability as traumatic arthritis of the right knee and 
increased the rating from 10 to 20 percent.  In April 1994 
the veteran underwent a right total knee arthroplasty, and in 
a December 1994 rating decision the RO assigned a temporary 
total rating for the right knee replacement, followed by a 
30 percent rating for the condition effective in June 1995. 

The service medical records show no left hip disability, and 
the veteran does not claim otherwise.  A left hip disability 
is first shown years after service.  The veteran asserts that 
current arthritis in the left hip was caused or aggravated by 
stress on the left lower extremity caused by the service-
connected right knee condition.

According to the medical evidence, the veteran developed 
severe degenerative osteoarthritis in the left knee, for 
which he underwent an arthroplasty in September 1994.  In an 
October 1994 statement he asserted that the left knee 
arthritis was caused by the service-connected right knee 
disability.

The medical evidence also shows that the veteran has 
degenerative arthritis and degenerative disc disease of the 
lumbosacral spine and degenerative arthritis of both upper 
extremities.  In January 1997 his private physician noted 
that he had done construction work during his lifetime.  In 
May 1995 he complained of left hip pain following the left 
knee arthroplasty in September 1994, which was diagnosed as 
severe arthritis of the hip following an X-ray study. 

A VA examination was performed in January 1996, during which 
the veteran reported having had bilateral knee replacements 
and having performed heavy work until 1989.  He also reported 
that a left hip replacement was planned.  Following a 
physical examination, the examiner provided diagnoses of 
traumatic arthritis of the knees, especially the right with 
secondary degenerative joint disease of the left hip.  
Although X-ray studies of the bilateral knees and bilateral 
hips were conducted following the examination, there is no 
indication that the examiner reviewed the results of the X-
ray studies.

The medical evidence indicates that the veteran underwent a 
total left hip arthroplasty in July 1996.  

The veteran testified in March 1997 before a Hearing Officer 
at the RO.  When asked if his doctors ever connected his left 
hip problem to his right knee disorder, the veteran replied 
that he was not sure whether they had or not.

The RO afforded the veteran an additional VA examination in 
June 1998, which included a review of the evidence in the 
claims file.  The examiner noted the veteran's history of 
bilateral total knee replacements and the total left hip 
replacement due to severe degenerative joint disease.  The 
examiner also noted that the veteran had degenerative joint 
disease of the lumbar spine, based on the review of private 
medical records, and multiple deformities of both hands and 
limited motion of the hands and wrists, based on physical 
examination.  The examiner provided assessments of severe 
degenerative joint disease of the lumbosacral spine, status 
post total knee replacement bilaterally, and status post left 
hip replacement.  

The VA examiner also provided the following opinion regarding 
the etiology, if any, between the service-connected right 
knee disorder and the degenerative arthritis of the left hip:

While it is possible that his left lower 
extremity can be involved sympathetically 
due to the problems of the right lower 
extremity, the fact that he has severe 
degenerative joint disease in lumbosacral 
spine and probably in multiple other 
joints, should be considered.  At this 
point, the veteran denies any major 
problems with his right hip.  As 
mentioned, I cannot exclude the 
possibility of left hip and left knee 
involvement due to the right knee injury 
with any medical certainty.  

In the December 1998 remand, the Board requested that the 
claims folder be again referred to the VA examiner who 
conducted the June 1998 examination for clarification as to 
the degree of probability that the veteran's left hip 
disorder was due to, or aggravated by, the service-connected 
right knee disability.

The RO provided the veteran an additional examination in 
January 1999 by the same physician who had conducted the June 
1998 examination.  During that examination the veteran 
complained of pain in his hands and shoulders, and reported 
having degenerative joint disease in both shoulders as the 
result of a VA evaluation.  Examination again revealed 
multiple deformities in both hands.  The physician again 
examined the veteran and then provided the following 
comments:

I will try to clarify as much as I can at 
this point regarding the relationship 
between the right knee injury and left 
knee and left hip condition.  Considering 
his age and progressive condition of 
degenerative changes in multiple joints, 
his left knee and left hip conditions 
could be related to the generalized 
process of degenerative joint disease 
which can also be aggravated by the right 
knee condition.  I would like to bring to 
your attention at this time that he does 
not have any complaints regarding the 
right hip. . . .  

Again I would say that with any medical 
certainty it cannot be stated or 
quantified the degree of probability of 
the relationship between the left hip or 
knee condition to the right knee 
condition.  

I conclude with this statement that it is 
not possible to differentiate or quantify 
the degree of aggravation or disability 
that could be caused by the service 
connected right knee injury to the left 
hip and left knee.

In April 2000 the Board requested a medical opinion pursuant 
to 38 C.F.R. § 20.901 from the Veterans Health 
Administration.  The Board posed the following questions:  

1.  Is it at least as likely as not that the 
service-connected right knee disorder caused 
the development of the veteran's degenerative 
joint disease of the left hip?

2.  If the right knee disorder did not cause 
the development of degenerative joint disease 
of the left hip, is it at least as likely as 
not that the veteran's right knee disability 
caused the veteran's left hip degenerative 
joint disease to increase in severity, beyond 
the natural progress of that disorder?

3.  If the right knee disability aggravated 
the degenerative joint disease of the left 
hip, please identify the incremental increase 
in disability attributed to such aggravation.

In a May 2000 medical report, a VA orthopedic physician 
provided the following medical opinion.  That opinion was 
based on a review of the relevant medical records in the 
claims file.

It is the opinion of the examiner that 
there is no evidence of a relationship 
between the degenerative joint disease in 
his left hip and his service connected 
traumatic arthritis of his right knee.  
It is this examiner's opinion that the 
gentleman has polyarticular 
osteoarthritis and the soft tissue injury 
sustained by the veteran playing baseball 
in 1943 may have contributed to or 
aggravated the underlying osteoarthritis 
in his right knee.  The multiple other 
joints that may have become involved in 
his body are not related to his right 
knee condition.  

There is no scientific evidence in the 
literature that would point to a study 
that links any injury in one knee with 
contralateral hip pathology.  There is no 
plausible link from the right knee 
arthritis to causation or aggravation of 
left hip arthritis.  

To answer the questions posed:

I.  It is not likely at all that the 
service connected right knee disorder 
caused the development of the veteran's 
degenerative joint disease of the left 
hip.  

II.  It is not likely that the veteran's 
right knee disability caused the 
veteran's left hip degenerative joint 
disease to increased in severity beyond 
the nature progress of that disorder.  

III.  It is the opinion of this examiner 
based on reasonable medical probability 
that there was no aggravation of the 
underlying arthritis in the left hip that 
can be attributed to his right knee 
problem.  

Based on all the evidence, the Board finds that secondary 
service connection for a left hip disorder is not warranted.  
The medical evidence does not indicate that the left hip 
disorder is related to an in-service disease or injury, and 
the veteran does not claim otherwise.  

The evidence shows that the veteran has severe arthritis of 
the left hip, for which he underwent an arthroplasty.  He 
also has severe arthritis in the right knee, for which 
service connection has been established.  The preponderance 
of the evidence, however, shows that the left hip disorder 
was not caused or aggravated by the service-connected right 
knee disability.

The VA examiner in January 1996 provided an assessment of 
traumatic arthritis of the knees, especially the right with 
secondary joint disease of the left hip.  In offering that 
opinion the examiner included as a causative factor in the 
left hip disorder the traumatic arthritis of the left knee, 
for which service connection has not been established.  The 
report of the examination does not indicate that any medical 
records were reviewed prior to offering the opinion, 
including the evidence of degenerative arthritis in multiple 
joints or X-ray studies of the relevant joints, and the 
examiner did not provide any rationale for his opinion.  The 
opinion is, therefore, of low probative value.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379 (1998) (the 
failure of the physician to provide a basis for his opinion 
goes to the weight of the evidence).

The VA examiner in June 1998 stated that he could not exclude 
the possibility of left hip involvement due to the right knee 
injury with any medical certainty, and noted that the veteran 
had degenerative arthritis in multiple joints.  In January 
1999 the physician stated that although the right knee 
disorder could have caused or aggravated the left hip 
disorder, he could not determine the relationship between the 
disorders with any medical certainty.  Because the examiner 
phrased the opinion only in terms of "could have," and failed 
to quantify the opinion in terms of any medical probability, 
the Board finds that the medical opinion is too speculative 
to be probative of an etiological relationship between the 
right knee and left hip disorders.  Bloom v. West, 12 Vet. 
App. 185 (1999) (a medical opinion that is more than 
speculative must be presented to support the claim for 
service connection).

Because the VA examiner in June 1998 and January 1999 was 
unable to provide an opinion on the relationship, if any, 
between the right knee and left hip disorders, the Board 
requested an opinion from a Chief Medical Director.  Based on 
that request, the Chief of Orthopedics at a VA medical center 
stated that it is not likely that the right knee disorder 
caused or aggravated the left hip disorder.  This opinion was 
based on a review of the medical evidence in the claims file 
and is supported by a clear rationale, including a review of 
the relevant medical literature, and is of high probative 
value.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (an 
opinion that is based on review of the entire record is more 
probative than opinions that are based on reported history); 
Hernandez-Toyens, 11 Vet. App. at 379.

The standard of proof for evaluating the evidence is whether 
the preponderance of the evidence is against the claim.  If 
the evidence supports the claim or is in equal balance, 
service connection is warranted.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The VA orthopedist in May 2000 stated 
that it is not at all likely that the right knee disorder 
caused or aggravated the left hip disorder.  The most 
probative evidence, in the context of all the evidence of 
record, indicates that the right knee disorder did not cause 
or aggravate the left hip disorder.  

The Board finds that the preponderance of the evidence is 
against the claim for service connection for a left hip 
disorder as secondary to the service-connected right knee 
disorder.  Thus the benefit of the doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

Service connection for a left hip disorder as secondary to a 
service-connected right knee disorder is denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

